Metcalf, J.
The defendant denies, in his answer, that Gillet, the plaintiffs’ agent, deposited with the state treasurer, as required by the Rev. Sts. c. 37, § 41, a copy of their charter, before the execution of the policy which was the consideration of the note on which they now sue for assessments. It was therefore a prerequisite to their recovery, that they should prove the fact which the answer denies. The plaintiffs made the policy under their new charter, which they have not shown to have been previously deposited in the treasurer’s office. The treasurer certifies only that it was filed there in the year 1850. But the court cannot legally infer, from this certificate, that it was filed before March 21st 1850, which is the day of the date of the note. The burden is on the plaintiffs to prove a compliance with the requisitions of the statutes. This burden they have not sustained. Exceptions overruled-